Citation Nr: 1450753	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  10-18 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for tinnitus. 

2. Entitlement to an evaluation in excess of 20 percent for degenerative disc disease (DDD) with chronic low back strain (hereinafter, a lumbar spine disability) for the period prior to June 9, 2008, and in excess of 40 percent thereafter. 

3. Entitlement to an initial evaluation in excess of 10 percent for left lower extremity radiculopathy. 

4. Entitlement to an initial evaluation in excess of 10 percent for right lower extremity radiculopathy. 

5. Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran had active duty service from June 1967 to July 1987. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Waco, Texas, and St. Petersburg, Florida.  Jurisdiction of the appeal currently resides with the RO in Waco, Texas.  

The Veteran testified before the undersigned Veterans Law Judge in September 2014.  A transcript of that proceeding has been associated with the claims file. 

By way of history, in June 1988, the RO granted service connection for degenerative changes of the lumbar spine and assigned a 20 percent rating, effective July 1, 1987.  Thereafter, in February 2007, the Veteran submitted a written statement seeking an increased rating for the low back.  In an August 2007 rating action, the RO continued the 20 percent rating, thereby denying that claim for a higher rating.  Less than one year later, in June 2008, the Veteran submitted a written statement again seeking an increased rating for his service-connected lumbar spine disability.  The Board has considered whether the Veteran's June 2008 statement can be construed as a notice of disagreement (NOD) as to the August 2007 rating decision which denied a higher rating for the lumbar spine disability.  

By statute, an NOD is a written communication by the claimant to the agency of original jurisdiction (AOJ) received within one year of notice of the rating decision and expressing the claimant's disagreement or dissatisfaction and a desire to contest or appeal.  No particular form is required. See 38 U.S.C.A. § 7105(b)(1), (2) (West 2002); 38 C.F.R. § 20.201 (2014).  The Board finds the Veteran's June 2008 statement does not meet these requirements for an NOD, as the statement does not express disagreement with the previous rating decision or indicate that the Veteran wished to contest or appeal the decision.  Instead, the June 2008 statement only requests an increased rating for the lumbar spine disability.  Therefore, the Board finds that the June 2008 statement is not an NOD as to the August 2007 rating decision that denied a higher rating for the service-connected lumbar spine disability.  

However, review of the record reveals that evidence regarding the severity of his service-connected lumbar spine disability was associated with the record during the one year appeal period following the August 2007 rating decision.  Indeed, during the one year period following the issuance of the August 2007 decision, VA treatment records and a VA examination report dated in July 2008 were associated with the claims file, which show, inter alia, that the Veteran's range of motion decreased in his lumbar spine.  The claim was then readjudicated in a September 2008 rating decision, which granted a higher rating of 40 percent, effective, June 9, 2008.  A timely appeal ensued. 

On these facts, the appeal as to entitlement to a higher rating for the service-connected lumbar spine disability is appropriately considered as pending from the original claim for an increased rating dated in February 2007 (and not June 2008). See 38 C.F.R. § 3.156(b) (if new and material evidence is received within the relevant appeal period, the evidence is to be considered as having been filed in connection with the pending claim). See also Bond v. Shinseki, 659 F.3d 1362, 1368 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet.App. 242, 251-252 (2011); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  The issue has been recharacterized on the cover page of this decision/remand to reflect the appropriate staged ratings. See also AB v. Brown, 6 Vet. App. 35 (1993); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

With respect to the claims for increased ratings for lower extremity radiculopathy, in October 2011, the Veteran submitted a claim for service connection for right and left leg disabilities as secondary to the service-connected lumbar spine disability.  In November 2012, the RO granted service connection for radiculopathy of each lower extremity and assigned 10 percent ratings, effective October 27, 2011.  In March 2013, the Veteran submitted a statement concerning his claim, along with private medical evidence pertaining to his lower extremities (i.e., new and material evidence).  In June 2013, the RO denied higher ratings, but changed the effective dates for such from October 27, 2011 to October 28, 2011.  The Veteran submitted an NOD (as to the assigned ratings) in July 2013; an SOC was issued in September 2013 and an SSOC in May 2014; and in July 2014, the Veteran submitted a substantive appeal (the timeliness of which is discussed below).  

Based on the facts outlined above, the Board finds that the appeal as to entitlement to a higher ratings for service-connected bilateral lower extremity radiculopathy is appropriately considered as pending from the original claim for service connection dated in October 2011. See 38 C.F.R. § 3.156(b); see also Bond and Buie, both supra.  In other words, because the Veteran submitted new and material evidence regarding to the severity of his lower extremity radiculopathy within the one year period after the initial 10 percent ratings were assigned, the increased rating claims on appeal are claims seeking higher initial ratings and, as such, will consider all evidence submitted regarding radiculopathy disabilities since the date of the award of service connection, i.e., October 2011. 

With respect to the issue of entitlement to TDIU, the Veteran submitted a formal application for TDIU benefits in January 2012, asserting that he was unemployable as a result of his service-connected heart and low back disabilities.  In a November 2012 letter (accompanying the November 2012 rating decision that granted right and left lower extremity radiculopathy), the RO informed the Veteran that his TDIU claim would be addressed under a separate cover.  Thereafter, the RO denied the Veteran's TDIU claim in a November 2012 SSOC.  In December 2012, the Veteran perfected an appeal as to the TDIU issue. See Also VA Form 8, Certification of Appeal. 

With respect to the issue of entitlement to service connection for tinnitus, the Veteran submitted a claim for such in October 2011.  The RO denied the claim in a June 2013 rating decision.  The Veteran thereafter submitted an NOD in July 2013.  An SOC was issued in September 2013, which was followed by the issuance of an SSOC in May 2014.  A VA Form 9 was submitted in July 2014 (the timeliness of which is discussed immediately below).  

The Board notes that the Veteran's VA Form 9 Appeal, which was received in July 2014, was not timely as to the tinnitus and bilateral lower extremity radiculopathy claims, which were first addressed in the September 2013 SOC and again in the May 2014 SSOC.  Notably, in his July 25, 2014 VA Form 9, the Veteran reported that he had not, in fact, received notification of the May 23, 2014 SSOC, and it was only after visiting the VA Benefits Office on July 25, 2014, that he discovered a May 2014 SSOC had been scanned into the system.  The Veteran thereafter promptly filed a VA Form 9.  

Subsequently, the Board accepted testimony on the issues pertaining to service connection for tinnitus and higher ratings for bilateral lower extremity radiculopathy during a September 2014 hearing.  

As the Board accepted testimony on these issues, the filing of timely substantive appeal is waived and the issues are before the Board. Percy v. Shinseki, 23 Vet. App. 37, 43 (2009); 38 C.F.R. § 19.35.  

This appeal was processed using VBMS (the Veterans Benefits Management System).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

In August 2014, subsequent to the May 2014 supplemental statement of the case, the Veteran submitted a statement and additional documents without a waiver. However, this information is duplicative of evidence previously considered by the RO.  Thus, a remand is not necessary. See 38 C.F.R. §§ 19.31, 19.37, 20.800, 20.1304(c).

The issues of entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy, entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy, entitlement to service connection for tinnitus, and entitlement to a TDIU rating, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. For the period prior to June 9, 2008, arthritis (DDD) of the lumbar spine was not manifested by favorable ankylosis, or a limitation of forward flexion to 30 degrees or less, radiculopathy, or by an intervertebral disc syndrome with incapacitating episodes (IVDS) having a total duration of at least four weeks but less than six weeks during the prior 12 months. 

2. For the period beginning June 9, 2008, arthritis (DDD) of the lumbar spine has not been manifested by unfavorable ankylosis of the entire thoracolumbar spine, or by unfavorable ankylosis of the entire spine, or by incapacitating episodes (IVDS) having a total duration of at least six weeks during the past 12 months. 


CONCLUSIONS OF LAW

1. For the period prior to June 9, 2008, the schedular criteria for a rating in excess of 20 percent for arthritis of the lumbar spine are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code (DC) 5242 (2014).

2. For the period beginning June 9, 2008, the schedular criteria for a rating in excess of 40 percent for arthritis of the lumbar spine are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code (DC) 5242 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, the VA duty to notify was satisfied by a letter sent to the Veteran in March 2007 that fully addressed all three notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, the notice provided in March 2007 contained the type of information mandated by the Court in Dingess. 

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records and VA clinical records.  The Veteran submitted lay statements and provided testimony at a hearing before the undersigned.  During the course of this appeal, the Veteran has been afforded six VA spine examinations, the most recent of which was conducted in February 2014.  The Board acknowledges that, during his September 2014 hearing, the Veteran asserted that he was entitled to additional VA examinations subsequent to his failure to report to VA examinations scheduled for January 2014.  However, as noted immediately above, the Veteran was subsequently rescheduled for (and attended) VA spine examinations in June 2012 and in February 2014.  These examinations are adequate as the VA examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology. See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The Veteran has not alleged that any of the examinations are inadequate.  The Board finds that the VA examinations were adequate and provide sufficient medical evidence to decide the Veteran's claim. See Stefl, 21 Vet.App. at 123-24.

Lastly, with respect to Social Security Administration (SSA) records, SSA notified the RO in April 2012 that these records had been destroyed and were not available. The RO then sent the Veteran a letter in October 2012, informing him that his SSA records were not available; in a November 2012 Report of Contact the Veteran advised the RO that he did not have any SSA records in his possession to submit and he waived any further time frame to submit.  The RO subsequently concluded in a November 2012 formal finding that the Veteran's SSA records were not available for review and further attempts to obtain them would be futile.

Significantly, neither the Veteran nor his or her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings - Applicable Law and Regulations 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27 (2014).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994). 

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the court noted that where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required. Id. 

In the case of an increased rating, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2014).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2).  

The Veteran's statements describing the symptoms of his service-connected lumbar spine disability are deemed competent.  These statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain. Mitchell v. Shinseki, 25 Vet App 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2014).

The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function. See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

VA's policy is to treat actually painful, unstable, or malaligned joints as warranting at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  This regulation applies to any service-connected joint disability, not just arthritis.  When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability. Burton v. Shinseki, 25 Vet. App. 1 (2011).

The pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  This is because "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss." Mitchell v. Shinseki, 25 Vet. App. at 33, 43.  

Lumbar Spine - Applicable Law and Regulations 

As discussed in the Introduction above, the RO received the Veteran's current claim for an increased rating in February 2007.  The lumbar spine disability is presently rated as 20 percent disabling for the period prior to June 9, 2008, and 40 percent disabling thereafter, under Diagnostic Code (DC) 5242.  

The current regulations under the general rating formula for rating spine disabilities, under 38 C.F.R. § 4.71a, provide the following rating criteria: a 100 percent evaluation is appropriate for unfavorable ankylosis of the entire spine; a 50 percent evaluation is appropriate for unfavorable ankylosis of the entire thoracolumbar spine; and a 40 percent evaluation for favorable ankylosis of the entire thoracolumbar spine or forward flexion of the thoracolumbar spine of 30 degrees or less.

A 20 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 38 C.F.R. § 4.71a, DCs 5235-5243. 

These evaluations are for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. Id. (This clearly implies that the factors for consideration under the holding in DeLuca v. Brown are now contemplated in the rating assigned under the general rating formula.)

Normal range of motion of the thoracolumbar spine includes flexion from zero to 90 degrees; and extension, bilateral lateral flexion, and bilateral rotation, all from zero to 30 degrees. 38 C.F.R. § 4.71a, Plate V (2014).  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

The combined range of motion above refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees. See General Rating Formula, Note (2). 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

Under DC 5243, intervertebral disc syndrome (IVDS) is to be evaluated either on the total duration of incapacitating episodes over the prior 12 months, or by combining under 38 C.F.R. § 4.25 separate evaluations of any chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher rating.  A 20 percent evaluation is warranted for an IVDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the prior 12 months.  A 40 percent evaluation is warranted for an IVDS with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the prior 12 months.  If there are incapacitating episodes having a total duration of at least six weeks during the past 12 months, a maximum 60 percent rating is warranted. 38 C.F.R. § 4.71a, Diagnostic Code 5243.

Note (1) to Diagnostic Code 5243 provides that, 'an incapacitating episode' is a period of acute signs and symptoms due to an intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2) provides: When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using criteria for the most appropriate neurologic diagnostic code or codes.

Factual Background & Analysis: Rating in excess of 20 percent for degenerative disc disease of the lumbar spine, prior to June 9, 2008

A November 2006 MRI report reflects complaints of low back pain radiating to the right lower extremity.  The diagnostic impression was derangement and degenerative disc disease at L-5 with moderate lower neural forammal impingement.  

VA treatment records dated from 2004 to 2007 reflect ongoing complaints of low back pain. 

The Veteran underwent a VA spine examination in June 2007.  He reported that his back condition had progressively worsened since 2003.  He endorsed flare-ups of sharp, very severe pain along the lumbar region, occurring about 2 to 3 times per month and lasting several minutes.  The flare-ups were relieved by taking a warm shower and using local analgesic cream.  He endorsed associated weakness and stiffness in the lower back.  He stated that he used a back brace at night.  He denied loss of bladder or bowel control.  He noted that he was involved in a motor vehicle accident in 2000 and sustained a fracture to the left femur/tibia/foot, and was considered disabled by SSA as a result of these injuries.  He denied being hospitalized, ER visits, or periods of incapacitation secondary to his lower back condition.  

Objectively, flexion of the lumbar spine was measured to 50 degrees, with pain starting at 40 degrees and ending at 15 degrees.  With three repetitive forward flexions, there was further limitation of forward flexion to 45 degrees.  Extension was measured to 20 degrees, with no pain elicited, and no further limitation upon three repetitive backward extensions.  Left and right lateral flexions were measured to 20 degrees with no pain elicited.  There was no limitation with repetitive lateral flexions.  Left and right lateral rotations were measured to 25 degrees with no pain elicited, and no further limitation of motion with three repetitive lateral rotations.  The VA examiner estimated that, with acute flare-ups, there was moderate functional impairment and limitation of forward flexion to 45 degrees secondary to pain.  The examiner cautioned that this was merely an estimate.  

The examiner noted multiple scars on the left foot/ankle that were associated with the MVA, and there was decreased light touch and pinprick sensation in the distal 1/3 of the left lower leg.  Motor, strength, and deep tendon reflexes were all normal, bilaterally.  The pertinent diagnoses were chronic low back strain secondary to degenerative disk disease at L4-L5, with no current evidence of radiculopathy, and left lower extremity neuropathy associated with previous MVA accident to the left lower leg (and not secondary to DDD).  

Upon review of the probative evidence outlined above, the Board concludes that an evaluation in excess of 20 percent for the service-connected low back disability is not warranted for the period prior to June 9, 2008.  

Here, there is no evidence to reflect that the Veteran's service-connected lumbar spine disorder at any time prior to June 9, 2008, was manifested by favorable ankylosis, or a limitation of forward flexion to 30 degrees or less.  In fact, in June 2007, the VA examiner reported that forward flexion was to 50 degrees.  Moreover, with repetitive flexion and/or acute flare-ups, the Veteran's flexion was still only reported to be limited to 45 degrees.  Based on the foregoing, no higher rating can be assigned under the General Rating Formula, or DC 5242.  

Additionally, there were no reports of incapacitating episodes so as to warrant a higher rating under DC 5243 (IVDS).  

There are also no neurologic abnormalities so as to warrant a separate compensable evaluation for this period.  Notably, in June 2007, the VA examiner reported that the Veteran denied loss of bowel or bladder control.  While there was objective evidence of sensory deficits in the lower left extremity, the VA examiner expressly attributed these (and the resulting radiculopathy) to a left leg injury sustained in an MVA years earlier.  In other words, the VA examiner unequivocally found that the radiculopathy was not secondary to lumbar DDD.  There are no contrary medical findings. 

With regard to establishing loss of function due to pain, it is necessary that complaints be supported by adequate pathology and be evidenced by the visible behavior of the claimant. 38 C.F.R. § 4.40.  The effects of pain reasonably shown to be due to the Veteran's service-connected lumbar spine disability are contemplated in the currently assigned 20 percent rating.  Even with consideration of the statements offered by the June 2007 VA examiner regarding the Veteran's lumbar spine pain, there is no indication that pain, due to disability of the lumbar spine disability, caused functional loss greater than that contemplated by the currently assigned 20 percent evaluation. 38 C.F.R. §§ 4.40, 4.45; DeLuca. A separate evaluation for pain is not for assignment. Spurgeon.  

A clear preponderance of the evidence is against the Veteran's claim for a disability rating in excess of 20 percent for the period prior to June 9, 2008, for the orthopedic manifestations of his lumbar spine disability.  The evidence is not so evenly balanced as to allow for the application of reasonable doubt. 38 U.S.C.A. § 5107(b). 

Factual Background & Analysis: Rating in excess of 40 percent for degenerative disc disease of the lumbar spine, beginning June 9, 2008

The Veteran underwent a VA spine examination in July 2008.  At that time, he reported moderate, constant low back pain, radiating to the legs, bilaterally.  He described severe flare-ups every one to two months, lasting one to two weeks.  The Veteran reported that the flare-ups were alleviated by bed rest and Advil.  He described his functional impairment during flare-ups as limited ambulation, limited extension/flexion, and needing assistance from his wife with ADL's.  The Veteran noted that he used a cane, brace, and a walker for ambulation.  The examination report indicated that he had approximately 6 incapacitating episodes during the past 12 month period.  

Objectively, examination of the muscles of the spine revealed no spasm, atrophy, guarding, or weakness; however, there was pain with motion and tenderness, bilaterally.  Gait was antalgic.  There was lumbar flattening, but no other abnormal spinal curvatures.  Motor examination was 5/5 throughout.  Sensory examination was 2/2 throughout.  Knee and ankle reflexes were hypoactive/absent.  There was no ankylosis. 

Range of motion findings were as follows: flexion was to 20 to 25 degrees (pain beginning at 20 degrees and ending at 25 degrees); there was additional limitation of motion with repetitive use.  Extension was from -20 to -25 degrees (or 10 to 5 degrees of extension), with no additional loss of motion with repetitive use.  Right and left lateral rotations and flexions were from 0 to 5 degrees (repetitive movements were not performed due to the Veteran's fear of falling).  The diagnosis was degenerative disc disease with chronic low back strain; the examiner noted that the Veteran was disabled due to a 2001 MVA resulting in severe injury to the left lower extremity.  

The Veteran underwent a VA spine examination in September 2009.  He reported that his back condition was worse since his last evaluation and that he was unable to tie his shoes and had difficulties getting up in the mornings.  Current treatment was limited to Advil.  A review of systems indicated no history of urinary urgency, or fecal incontinence, but the Veteran did endorse nocturia.  Other symptoms included decreased motion, stiffness, weakness, and severe, constant pain in the lower back that radiates to the left lower extremity.  He endorsed flare-ups every two to three weeks, lasting hours, and alleviated by heating pads and medications.  He described his functional limitation as "severe" during flare-ups.   The Veteran self-reported that he had incapacitating episodes at least 10 times per year.  He used a cane and a brace and was unable to walk more than a few yards.  Gait was antalgic.  There was lumbar flattening and reverse lordosis.  Objective examination of the muscles of the spine revealed spasms, guarding, pain with motion, tenderness, and weakness.  Motor examination revealed 2/5 throughout and decreased strength.  There was no atrophy.  Sensory examination of the lower extremities was normal, with the exception of left pinprick and light touch, which were 1/2.  Reflex examination was 1+ throughout.  

Range of motion findings were as follows:  flexion was from 0 to 90 degrees; extension was from 0 to 20 degrees; left lateral flexion was from 0 to 24 degrees; left lateral rotation was from 0 to 23 degrees; right lateral flexion was from 0 to 23 degrees; and right lateral rotation was from 0 to 23 degrees.  There was objective evidence of pain on active range of motion.  There was objective evidence of pain following repetitive motion.  The Veteran declined to perform 3 repetitions due to low back pain.  The pertinent diagnosis was degenerative disc disease of the lumbar spine with moderately severe functional limitation but without radiculopathy.  

VA treatment records dated from 2010 to 2012 reflect ongoing complaints of low back pain (6/10), normal gait, and express denials of nocturia.  

The Veteran underwent a VA spine examination in January 2010.  Current treatment included Advil.  The Veteran denied urinary urgency/frequency, and fecal incontinence, but endorsed nocturia.  Left foot weakness was noted.  However, the examiner expressly found that the etiology of the above symptoms was unrelated to claimed disability.  Other symptoms included decreased motion, weakness, and pain in the lower back with warmth sensation in the right thigh/leg.  He denied radiating pain.  He endorsed flare-ups two to three times per month, lasting hours, and alleviated by warm compress and medications.  He described the flare-ups as resulting in severe functional impairment.  No hospitalizations, ER visits, or periods of incapacitation secondary to the lower back condition in the past 12 months were reported.  He used a back brace and one cane when getting dressed and to decrease pain when ambulating.  He was able to walk about 2 blocks daily.  

Objectively, gait was antalgic, favoring the left.  The examiner noted that the gait abnormality was associated with the left leg condition resulting from the MVA.  There was no ankylosis.  There was pain with motion and tenderness, but no weakness or guarding.  Motor examination revealed 4/5 hip extension, knee flexion, and right ankle dorsiflexion; left ankle dorsiflexion, left ankle plantar flexion, and left great toe extension were 2/5; and right toe extension was 5/5.  Lower extremity sensory examination was normal, with the exception of left light touch which was 1/2.  Abnormal left lower leg abnormal sensation was noted to be due to the left leg injury/MVA.  Left ankle jerk was not present.  There were no complaints of loss of bladder or bowel control.  

Range of motion findings were as follows: flexion was from 0 to 60 degrees; extension was from 0 to 10 degrees; left and right lateral flexion and rotation were from 0 to 10 degrees; and right lateral flexion and rotation were from 0 to 15 degrees.  There was objective evidence of pain with active range of motion, and pain following repetitive motion.  After three repetitions, flexion was to 45 degrees; extension to 10 degrees; and lateral flexions and rotations were to 15 degrees, bilaterally.  Pain was noted as the predominant contributing factor for the additional limitation.  The examiner noted that there were no incapacitating episodes due to IVDS.  He noted that the Veteran was retired, secondary to a 2001 MVA, which injured his left lower extremity.  The pertinent diagnosis was DDD of the lumbar spine with no radiculopathy. 

The Veteran underwent a VA spine examination in June 2012.  At that time, he endorsed low back pain radiating to the legs.  He did not report flare-ups.  Range of motion findings were as follows: flexion was to 60 degrees (with pain beginning at 60 degrees); extension was to 25 degrees (with pain beginning at 25 degrees); right lateral flexion was to 25 degrees (with pain beginning at 25 degrees); left lateral flexion was to 25 degrees (with pain beginning at 25 degrees); right lateral rotation was to 25 degrees (with pain beginning at 25 degrees); and left lateral rotation was to 25 degrees (with pain beginning at 25 degrees).  The Veteran was able to perform repetitive-use testing with 3 repetitions; there was no additional loss of motion with such testing.  The examiner noted that there was no functional loss and/or functional impairment of the thoracolumbar spine.  Muscle strength testing was normal throughout.  Reflex examination was normal throughout.  Sensory examination was normal throughout.  Radiculopathy, involving the sciatic nerve, was noted as causing mild, intermittent pain in the left and right lower extremities.  No other neurologic abnormalities were noted, to include bowel or bladder impairment.  The examination report indicated that the Veteran did not have IVDS and therefore no incapacitating episodes were noted.  The pertinent diagnoses were bilateral lumbar radiculopathy and DDD of the lumbar spine. 

A November 2013 private treatment record revealed severe diffuse lumbar spine pain and bilateral acute L5 radicular findings.  Objectively, there was limited range of motion of the lumbosacral spine secondary to pain.  Muscle strength, tone, and bulk were all normal. Gait was normal.  The diagnostic assessment was lumbar radiculopathy, lumbago, lumbar sprain, and sciatica. 

The Veteran underwent a VA spine examination in February 2014.  The Veteran reported daily back pain with flare-ups occurring approximately once per week and lasting hours.  Range of motion findings were as follows: flexion was to 70 degrees, with objective evidence of painful motion starting at 40 degrees; extension was to 0 degrees; and right and left lateral flexions and rotations were all to 20 degrees, with pain beginning at 20 degrees.  The Veteran was able to perform repetitive-use testing, with no additional loss of motion.  With respect to functional impairment, less movement than normal, pain on movement, and interference with sitting, standing, and/or weight bearing was noted.  Muscle strength testing was normal throughout.  Deep tendon reflexes were absent in the bilateral ankles and knees.  Sensory examination was normal throughout.  The report indicated that neither the right nor left side was affected by radiculopathy.  There was no ankylosis of the spine.  Other neurologic impairment included numbness in the left leg secondary to a 2000 MVA.  No bladder or bowel impairment was noted.  The report indicated that the Veteran did not have IVDS.  He used a cane for ambulation.  

An August 2014 private treatment note reflects ongoing complaints of worsening lumbago, lumbar radiculopathy, lumbar sprain, and sciatica.  Current symptoms included moderate pain and sharp tingling/numbness in the peroneal distribution.  Medications included cyclobenzaprine, hydrocodone-acetaminophen, and Medrol.  Objective examination revealed limited range of motion in the lumbar spine secondary to pain.  Paraspinal muscle strength was within normal limits.  Gait was normal.  

The Veteran testified before the undersigned in September 2014.  He stated that he had difficulties with siting, stooping, bending, and lifting as a result of his back.  He also endorsed sharp, shooting pain down the back of his leg.  He stated that he felt the need to go to the bathroom more frequently than before.  He reported that he was receiving SSA benefits on account of the injuries (primarily, the lower left extremity) sustained in the 2000/2001 MVA.  

Upon review of the probative evidence outlined above, the Board concludes that an evaluation in excess of 40 percent for the service-connected low back disability is not warranted for the period beginning June 9, 2008.  

Indeed, for the period beginning on June 9, 2008, the evidence of record shows that the Veteran's flexion has been limited to 20 degrees, at worst, with pain.  This is commensurate with the currently assigned 40 percent evaluation under DC 5242.  Notably, the Deluca provisions are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires (unfavorable) ankylosis. See Johnston at 84-5.  In this case, VA and private examinations, to include the February VA 2014, June 2012, January 2010, September 2009, and July 2008, VA spine examinations, are negative for objective diagnoses of ankylosis. See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) (indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable).  

To the extent that the Veteran was unable to extend beyond 0 degrees during his February 2014 VA examination, however, this finding could certainly be construed as evidence of favorable ankylosis of the thoracolumbar spine.  For VA compensation purposes, fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.  Nevertheless, a 40 percent disability evaluation is meant to compensate a Veteran with favorable ankylosis of the entire thoracolumbar spine.  A higher disability evaluation is not warranted until there is evidence of unfavorable ankylosis of the entire thoracolumbar spine or the entire spinal column.  As noted above, there is no such evidence of record.  Accordingly, a rating in excess of 40 percent beginning on June 9, 2008 is not warranted. 38 C.F.R. § 4.71a, Diagnostic Code 5235-5242.

With respect to IVDS, although the Veteran has self-reported having incapacitating episodes at various times throughout the appeal (see, e.g., VA examination reports, July 2008 and July 2009), the clinical evidence of record is entirely negative for doctor prescribed bed rest.  In fact, VA examiners in June 2012 and February 2014 found that IVDS was not present and no incapacitating episodes were noted.  (Emphasis added).  A higher rating is therefore not warranted under the criteria for IVDS. 38 C.F.R. 4.71, 5243.  

In addition, while the Veteran has variously endorsed nocturia and/or having to use the bathroom more frequently than usual (see, e.g., VA hearing testimony), the objective medical evidence of record is completely negative for any associated neurological impairments affecting the bowel or bladder.  In this regard, the January 2010 VA examiner expressly stated that the etiology of the reported nocturia was unrelated to the lumbar spine disability.  There are no medical findings of record to the contrary.  In the most recent VA examination report, the February 2014 examiner again found that there were no associated bladder and/or bowel complications.  Therefore, a separate rating for bowel or bladder impairments is also not warranted. 38 C.F.R. § 4.71a, 5235-5243, Note (1).  

Lastly, as noted in the Introduction portion, the Veteran was awarded separate, 10 percent ratings for left and right lower extremity radiculopathy in a November 2012 rating decision.  He has perfected a timely appeal as to the initial ratings assigned therein, and the issue of whether higher initial ratings are warranted for these disabilities is addressed in the Remand portion below.  

In sum, a clear preponderance of the evidence is against the Veteran's claim for a disability rating in excess of 40 percent for the period beginning June 9, 2008, for the orthopedic manifestations of his lumbar spine disability.  The evidence is not so evenly balanced as to allow for the application of reasonable doubt. 38 U.S.C.A. § 5107(b).

In so finding, the Board has considered the Veteran's statements and testimony that he currently experiences lumbosacral spine symptomatology that is more severe than is contemplated by the current assigned rating due to chronic severe pain, and severe limitation of motion.  While the Board is extremely sympathetic to the Veteran's situation, his statements/testimony fail to reflect that he meets the rating criteria for higher disability evaluations.  As already noted, a higher disability evaluations of 40 and/or 50 percent is meant to compensate a Veteran with favorable ankylosis of the entire thoracolumbar spine or forward flexion of the thoracolumbar spine of 30 degrees or less (prior to June 9, 2008) and/or unfavorable ankylosis of the entire thoracolumbar spine (as of June 9, 2008), respectively.  See 38 C.F.R. § 4.71a.  The Veteran has not provided any testimony or evidence to demonstrate that he meets these criteria.  

Additionally, the Veteran has not been shown to possess any training, expertise, or credentials in the field of medicine and is not competent to evaluate the nature and severity his service-connected spine disability.  Accordingly, any lay statement presented as to the extent of his service-connected disability must be considered in light of the objective findings from the medical evidence of record, which is based upon detailed assessments of various diagnostic tests.  The Board finds this objective medical evidence to be more probative, which does not establish a diagnosis of unfavorable ankylosis and/or incapacitating episodes of IVDS, for the period beginning June 9, 2008, or a diagnosis of favorable ankylosis of the entire thoracolumbar spine, forward flexion of the thoracolumbar spine of 30 degrees or less, or episodes of IVDS for the period prior to June 9, 2008, to warrant higher evaluations. 

Lastly, the Board has also considered whether the Veteran's low back disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted. See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the Veteran's low back disability.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (holding that the "rating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

In this case, the Veteran's symptoms associated with his service-connected lumbar spine disability include pain, neurological manifestations (i.e., service-connected radiculopathy) and limitation of motion.  However, such impairment is contemplated by the rating criteria. See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-43.  Therefore, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  There is no suggestion that the Veteran has required periods of hospitalization.  To the extent that the disability has caused interference with his employment, the issue of entitlement to TDIU is being remanded.  In sum, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate. See Thun v. Peake, 22 Vet. App. 111, 115 (2008). Consequently, referral for extra-schedular consideration (other than TDIU, as discussed below) is not warranted.


ORDER

An evaluation in excess of 20 percent for DDD of the lumbar spine for the period prior to June 9, 2008, is denied. 

An evaluation in excess of 40 percent for DDD of the lumbar spine for the period beginning June 9, 2008, is denied. 


REMAND

1. Left and Right Lower Extremity Radiculopathy, Currently Rated as 10 Percent Disabling

The Veteran seeks higher, initial ratings for his service-connected bilateral lower extremity radiculopathy.  

The Veteran was last afforded a VA peripheral nerves examination in June 2012.  At that time, the pertinent diagnosis was bilateral lower extremity lumbar radiculopathy, affecting the sciatic nerve and manifested by mild incomplete paralysis.  

Thereafter, in a November 2013 private treatment report, the Veteran's symptoms were noted as "worsening," with complaints of severe and sharp radiating pain.  

In February 2014, the Veteran underwent a VA spine examination.  That examination report indicated that the Veteran had no radicular pain, and no other signs or symptoms due to radiculopathy.  The examination report did note left leg numbness affecting the peroneal nerve, but this was attributed to the MVA in 2000.  The examiner also noted that a February 2014 nerve conduction study of the right lower extremity was normal; however, that report is not currently associated with the claims file.  

In an August 2014 private treatment report, the Veteran's symptoms were described as "moderate" and localized to the peroneal nerve.  The diagnosis was lumbar radiculopathy.  

Lastly, during his September 2014 hearing, the Veteran described constant, excruciating pain going down his legs ("like a needing and sticking it in my back") and frequent falls due to such pain.  

In light of the conflicting medical findings outlined above (i.e., the February 2014 findings vice August 2014 and June 2012 findings); the more recent private medical records as to the progressive worsening of his neuropathy; and the fact that the most recent VA peripheral nerves examination was conducted more than 2 years ago, the Board finds that the claims for higher initial ratings should be remanded to schedule the Veteran for examinations to assess the current nature and degree of disability. See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

2. Service Connection - Tinnitus 

The Veteran contends that his tinnitus is related to acoustic trauma sustained during active duty service.  During his hearing before the undersigned, the Veteran testified that he first experienced ringing in his ears during service while working in and near tanks and weapons.  He stated that the tinnitus has been constant since service.  

Service records confirm that the Veteran served as an Armor Crewman; accordingly, military acoustic trauma is conceded. See also, September 2013 SSOC, also conceding military acoustic trauma. 

The Veteran underwent a VA tinnitus examination in June 2013.  While a diagnosis of tinnitus was confirmed, the VA examiner was unable to provide an opinion as to the etiology of the tinnitus without resorting to speculation because the Veteran's puretone test results were "invalid and unreliable."  Typically, puretone test results are used in rating the severity of a hearing loss disability, and/or determination of a current hearing loss disability.  It is therefore unclear to the Board why the invalid puretone test results would preclude him from rendering an etiology opinion concerning the diagnosed tinnitus.  

The Court has held that "before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence." Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  In other words, in cases such as this, where an examiner concludes that an opinion cannot be provided without resorting to speculation, it must "be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes." Id. at 7.  If not, "it is the Board's duty to remand for further development." Id. In this case, the basis for the examiner's inability to provide an etiology opinion without resorting to speculation is unfortunately unclear.  Thus, another medical opinion is necessary. Barr v. Nicholson, 21 Vet. App. 303, 312 (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

3. TDIU 

The Veteran is currently unemployed, and, during his recent hearing before the undersigned, he indicated that he was unable to maintain employment as a result of his service-connected disabilities.  

As noted in the introduction portion of this decision/remand, the Veteran filed a formal TDIU claim in January 2012 (indicating that he was unemployable as a result of service-connected CAD and low back disability).  In December 2012, the Veteran perfected an appeal as to the TDIU issue. See Also VA Form 8, Certification of Appeal.  

To the extent that he Veteran has increased rating claims pending (i.e., bilateral lower extremity radiculopathy and low back) and has indicated that he is unemployable due to service-connected disabilities this, too, raises the issue of a total disability rating for individual unemployability due to service-connected disability.  Indeed, a TDIU is a part of a claim for increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU). Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, inasmuch as there is evidence of unemployability, a claim for a TDIU is also raised by the record per Rice.  

VA regulations provide for a TDIU rating when the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340 , 4.16(a). The Board observes that the Veteran meets the scheduler criteria for a TDIU under 38 C.F.R. § 4.16(a), at least for the period from October 28, 2011.  

The remaining question here is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  As the Veteran has not yet undergone a VA examination with respect to his TDIU claim, the Board finds that, on remand, he should be afforded a VA examination and opinion to ascertain the impact of his service-connected disabilities on his employability. Friscia v. Brown, 7 Vet. App. 294 (1995) (VA has a duty to supplement the record by obtaining an examination that includes an opinion as to the effect of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation).


Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain all VA medical records pertaining to the Veteran dated since 2014, to include the referenced nerve conduction study, conducted contemporaneously with the February 2014 VA spine examination.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file/VBMS. 

2. Schedule the Veteran for an appropriate VA examination to determine the nature and severity of the Veteran's service-connected left and right lower extremity radiculopathy associated with lumbar spine degenerative disc disease. 

The RO must send the claims file to the examiner for review, and the clinician must indicate that the claims file was reviewed. (Please be aware that this appeal was processed using VBMS and ensure that the VA examiner has access to the electronic claims file). 

All indicated tests and studies must be performed, and any indicated consultations must be scheduled.

The examination report must address the relevant criteria in the VA rating schedule.

For the service-connected radiculopathy of the left and right lower extremities, an appropriate examiner must state the nerve distribution affected; whether the nerve impairment is best described as a paralysis, neuritis or neuralgia; and whether the level of impairment is best described as complete (if paralysis), severe, moderate, or mild. 

The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions. 

3. Request an addendum opinion from the June 2013 audiologist or another equally qualified audiologist if she is unavailable.  The claims file must be provided for review, and the report must reflect that such review occurred.  (Please be aware that this appeal was processed using VBMS and ensure that the VA examiner has access to the electronic claims file).  The examiner must provide an opinion as to whether tinnitus is related to the Veteran's military service, to include exposure to acoustic trauma therein.  If an opinion cannot be rendered without another clinical evaluation, such examination should be scheduled.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, to include as due to invalid/inadequate puretone testing, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination. The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4. Thereafter, schedule the Veteran for an appropriate examination to determine the impact of his service-connected disabilities (which are as follow: degenerative disc disease of the lumbar spine, currently evaluated as 40 percent disabling; coronary artery disease, myocardial infarction, currently evaluated as 30 percent disabling; radiculopathy of the left lower extremity, currently rated as 10 percent disabling; and radiculopathy of the right lower extremity, currently evaluated as 10 percent disabling).  

The claims folder and a copy of this remand must be reviewed by the examiner in conjunction with the examination and the review should be noted in the examination report. (Please be aware that this appeal was processed using VBMS and ensure that the VA examiner has access to the electronic claims file).  

The examiner should opine as to whether the Veteran's service-connected disabilities, separately or collectively, render him unable to secure or follow a substantially gainful occupation. 

Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5. Review any additional evidence and readjudicate the issues of entitlement to an initial evaluation in excess of 10 percent for radiculopathy of the left lower extremity, entitlement to an initial evaluation in excess of 10 percent for radiculopathy of the right lower extremity, entitlement to service connection for tinnitus, and entitlement to a TDIU. 

6. If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures, including issuance of a supplemental statement of the case.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


